719 S.E.2d 47 (2011)
STATE
v.
Freddie ROBINSON.
No. 427P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Phyllis A. Turner, Assistant Attorney General, for State of North Carolina.
Freddie Robinson, Maury, for Robinson, Freddie.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 3rd of October 2011 by Defendant for the Appointment of Counsel:
"Motion Denied by order of the Court in conference, this the 8th of December 2011."